Title: Thomas S. Grimké to James Madison, 14 October 1830
From: Grimké, Thomas S.
To: Madison, James


                        
                            
                                My Dear Sir
                            
                            
                                
                                    Philadelphia.
                                
                                14 Octr 1830
                            
                        
                         
                        I hope that the object of this letter will be a sufficient Apology for the trouble I am about to give you. My
                            Eldest Son, who was at Yale College, became unhappily involved in the disturbance at Yale College, the latter end of July,
                            which eventuated in the separation of forty three of the Sophomore class from that Institution, only three however by
                            actual dismissions, the rest having withdrawn from the College, and the faculty having simply acquiesced in their
                            secession, without any act of the College authorities, expelling or dismissing them. I would be glad to know in the first
                            place, whether the above circumstance would be a barrier to the reception of any of those young men who left Yale under
                            the circumstances mentioned. In the next place, I wish to know what the course of study is, what the mode of study is, and
                            generally whatever it may be desirable to know, with a view to form a judgment, as to sending my Son to the University of
                            Virginia– The Expence will of course be an object also to be acquainted with With great respect And Esteem:
                        
                            
                                Thos. S. Grimké
                            
                        
                    Will you do me the favor to address your letter to Columbia So. Ca.